 1                                                           The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT FOR THE
 9                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
10
11
12 FATIMA MOUJTAHID, on behalf of                     CASE NO. C18-01789-RSM
   herself and her minor child B.M.,
13                                                    JOINT STATUS REPORT AND
                               Plaintiffs,
                                                      ORDER
14
                       v.
15
   UNITED STATES CITIZENSHIP &
16 IMMIGRATION SERVICES, et al.,
                               Defendants.
17
18
            As the Court is aware, Plaintiffs filed the above-captioned lawsuit under the
19
     Freedom of Information Act (“FOIA”) against Defendants seeking disclosure of certain
20
     documents. Pursuant to the Court’s April 29, 2019 order, Dkt. No. 25, the parties submit
21
     this joint status report and respectfully request that the Court allow the parties to continue
22
     to work towards resolution of this matter without further judicial intervention and submit
23
     a joint status report within the next 45 days.
24
            Since the last update to the Court, Defendant United States Citizenship &
25
     Immigration Services (“USCIS”) produced potentially responsive records to Plaintiff.
26
     Because of this production, the parties have met and conferred by telephone to discuss
27
     Plaintiff’s concerns about USCIS’s withholdings pursuant to FOIA exemptions. The
28
     parties discussed the possibility of Plaintiff obtaining releases from third parties and other
      JOINT STATUS REPORT AND ORDER                                    UNITED STATES ATTORNEY
      18-cv-01789-RSM - 1                                              700 STEWART STREET, SUITE 5220
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
 1 ways in which USCIS may provide information. Plaintiff is working to obtain additional
 2 releases from third parties, but has been delayed due to being displaced from the Gairson
 3 Law, LLC offices for three weeks in May and June as a result of smoke damage caused
 4 by a fire in an adjacent unit. The parties intend to follow up with each other in the near
 5 future and determine if any other documents potentially would be releasable.
 6         If at any time in the next 45 days it becomes apparent that resolution between the
 7 parties is not feasible, the parties will submit a briefing schedule to the Court.
 8         For good cause shown, the parties propose a joint status report to be filed on or
 9 before August 12, 2019.
10                DATED this 28th day of June, 2019.
11
                                               Respectfully Submitted,
12
13                                             BRIAN T. MORAN
                                               United States Attorney
14
15                                             s/ Michelle R. Lambert
                                               MICHELLE R. LAMBERT, NYS #4666657
16
                                               Assistant United States Attorney
17                                             United States Attorney’s Office
                                               1201 Pacific Ave, Suite 700
18
                                               Tacoma, Washington 98402
19                                             Phone: (253) 428-3824
                                               Email: michelle.lambert@usdoj.gov
20
21                                             Attorneys for Defendants
22
23                                             s/ Jay Gairson
                                               JAY GAIRSON, WSBA # 43365
24
                                               Gairson Law, LLC
25                                             4606 MLK Jr Wy S
                                               Seattle, WA 98108
26
                                               Phone: 206-357-4218
27                                             Email: jay@gairson.com
28                                             Attorney for Plaintiffs
     JOINT STATUS REPORT AND ORDER                                       UNITED STATES ATTORNEY
     18-cv-01789-RSM - 2                                                 700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1                                   ORDER
 2         It is hereby ORDERED that:
 3
         For good cause shown, the parties shall file a joint status report on or before
 4 August 12, 2019.
 5
 6
           Dated this 2 day of July 2019.
 7
 8
 9
10
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STATUS REPORT AND ORDER                                  UNITED STATES ATTORNEY
     18-cv-01789-RSM - 3                                            700 STEWART STREET, SUITE 5220
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
